PER CURIAM.
Section 27.3455, Florida Statutes (1985), under which court costs were imposed in this case, was enacted subsequent to the defendant’s commission of the offenses and therefore the application of the statute violates the ex post facto provision of the state and federal constitutions. See State v. Yost, 507 So.2d 1099 (Fla.1987). The imposition of court costs pursuant to section 27.3455 is stricken. The defendant’s judgment and sentences are otherwise
AFFIRMED.
ORFINGER, COBB and COWART, JJ., concur.